Citation Nr: 1612046	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to June 1992 and from October 2004 to November 2004, with additional service in the Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for bilateral foot and wrist conditions, and continued a noncompensable evaluation for the Veteran's "bilateral heel spurs with chronic bilateral plantar fasciitis."

By way of background, a September 1993 rating decision granted the Veteran entitlement to service connection for "heel spurs," with an evaluation of 0 percent under Diagnostic Code 5099-5015.  Diagnostic Code 5015 refers to new, benign growths of bones, and it is found in the rating criteria for musculoskeletal disabilities at 38 C.F.R. § 4.71a.  The diseases under Diagnostic Codes 5013 through 5024 are to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, comment following Diagnostic Codes 5013 through 5024 (2015).  

A September 2012 Decision Review Officer (DRO) decision addressed the Veteran's claim for service connection of a bilateral foot condition.  The DRO granted service connection for plantar fasciitis of the left foot with an evaluation of 0 percent effective February 15, 2011.  The DRO granted "[s]ervice connection for pes planus, right foot" with an evaluation of 0 percent effective February 15, 2011.  The corresponding rating codesheet, however, lists this disability as "plantar fasciitis, right foot (claimed as foot condition)."  Both feet were rated under Diagnostic Code 5299-5284 for other foot injuries.  

In the narrative explanation of the September 2012 rating decision pertaining to the right foot grant, there is no mention of pes planus.  Rather, it provides:  "On February 15, 2011, you filed a claim for 'bilateral foot condition.'  Review of the file showed you were already service connected for bilateral heel spurs, however, recent medical records show you have a diagnosis of bilateral plantar fasciitis that was incurred in service."  It concludes that "[w]e have assigned a separate noncompensable evaluation for your plantar fasciitis of each foot."  The Veteran was afforded VA examinations in April 2011 and September 2012, and neither examiner diagnosed the Veteran with pes planus of the right foot.  The Board has thoroughly reviewed the medical evidence of record, and has not found any mention or diagnosis of pes planus by any private or VA health care provider.  

Although the September 2012 rating decision incorrectly granted service connection for pes planus of the right foot, the rating codesheet appropriately rated the Veteran's plantar fasciitis under Diagnostic Code 5284.  Thus, there is no prejudice to the Veteran in correcting the administrative error at this time.  

Also in September 2012, a Statement of the Case (SOC) was issued that continued to deny service connection for a bilateral wrist condition and a compensable rating for the Veteran's "bilateral heel spurs."  On the Veteran's October 2012 Substantive Appeal (VA Form 9), a box was checked indicating that the Veteran was appealing all of the issues on the SOC.  The Veteran also added comments regarding the evaluation of bilateral heel spurs and the claims for service connection of a bilateral wrist condition.  There was no mention, however, of plantar fasciitis or the ratings in the September 2012 rating decision.  

The Board finds that the Veteran did not appeal the right and left plantar fasciitis grants of service connection in the September 2012 rating decision; therefore, claims for increase ratings of plantar fasciitis are not before the Board in the present appeal.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board notes that the September 2012 rating decision clearly stated:  "This is a full grant of benefits sought by your appeal, and the appeal is hereby considered withdrawn."  (Original bolding.)  The Veteran's present appeal was certified to the Board in October 2013 as service connection for bilateral wrist condition and increased rating for bilateral heel spurs.  The Board acknowledges that at the January 2014 Board hearing the issues on appeal were framed, in relevant part, as entitlement to compensable evaluations for bilateral heel spurs, bilateral plantar fasciitis, and right pes planus.  Hearing Transcript at 2.  The Board, however, correctly framed the issue on appeal in its December 2014 remand and noted in the introduction that the claims addressed in the September 2012 rating decision were no longer on appeal.  

As noted, in January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In December 2014, the Board remanded the Veteran's claims for service connection of a bilateral wrist condition and a compensable disability rating for bilateral heel spurs for VA examinations and to obtain private and VA treatment records.  VA examinations were performed in April 2015.  

In a May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for carpal tunnel syndrome of the right and of the left wrist.  As that decision constitutes a full grant of the benefits sought, those issues are no longer on appeal before the Board.  

The May 2015 rating decision also granted "[s]ervice connection for plantar fasciitis (previously evaluated under DCs 5299-5284 and 5099-5015)" with an evaluation of 30 percent effective April 8, 2015.  The corresponding rating codesheet shows that the Veteran's plantar fasciitis was rated under Diagnostic Code 5276 for acquired pes planus.  However, service connection was granted previously for plantar fasciitis in the September 2012 rating decision and, as discussed at length above, the Veteran did not appeal that decision and a claim for increase is not on appeal.  

The issues addressed by the AMC in a contemporaneous May 2015 Supplemental Statement of the Case (SSOC) were entitlement to a compensable disability rating for bilateral heel spurs, and entitlement to an evaluation in excess of 30 percent for plantar fasciitis (previously evaluated under Diagnostic Codes 5299-5284 and 5099-5015).  In the SSOC, the AMC discontinued the separation evaluation for bilateral heel spurs.  The AMC explained that a separate evaluation for bilateral heel spurs was discontinued because the associated symptoms were being used to support a 30 percent evaluation for plantar fasciitis under Diagnostic Codes 5276 in the May 2015 rating decision.  The AMC explained further that a compensable rating would have been a violation of the pyramiding rule, which prohibits the assignment of separate compensable evaluations of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2015).  The AMC stated that a 30 percent evaluation for the Veteran's plantar fasciitis was assigned based on pain on manipulation and use accentuated of the right and left foot.  Diagnostic Code 5276 provides for a 30 percent rating for severe bilateral pes planus with "objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities."  A 20 percent rating is assigned if the pes planus involves only one foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  

For reasons that are unknown to the Board, the April 2015 VA examiner elected to conduct the examination using a "Foot Conditions, including Flatfoot (Pes Planus) Disability Benefits Questionnaire" (DBQ), which is tailored to evaluate pes planus and the very specific criteria used to rate it.  However, as discussed above, the Veteran does not have pes planus.  

It appears likely that the AMC believed the Veteran has pes planus because the April 2015 VA examiner used the pes planus DBQ to evaluate the Veteran.  As such, the AMC reasonably used Diagnostic Code 5276 to rate the Veteran's for pes planus.  However, as stated many times herein, the Veteran does not have pes planus.  The Board finds, therefore, that the criteria found in Diagnostic Code 5276 for rating pes planus are not appropriate for the Veteran because they do not adequately reflect the Veteran's symptomatology of either her service-connected plantar fasciitis or heel spurs.  

Thus, the Board finds that the current situation is best remedied by returning the Veteran to the status quo prior to the May 2014 rating decision.  Because that rating decision has not yet become final, the Board finds that it is within its purview to correct the errors that have occurred.  See 38 C.F.R. §§ 3.105(a), 20.302 (2015).  As such, the Veteran's prior separate ratings for bilateral heel spurs under Diagnostic Code 5009-5015, and for right and left plantar fasciitis under Diagnostic Code 5299-5284 are to be reinstated as they were on April 7, 2015.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a new VA examination must be undertaken prior to appellate review of the Veteran's claim for an increased rating for her bilateral heel spurs.  

As noted above, the April 2015 VA examination was conducted using a DBQ tailored to evaluate pes planus and the very specific criteria used to rate it.  In its December 2014 remand, the Board found that an examination was necessary to determine the current severity of the Veteran's service-connected heel spur disability.  However, because the pes planus DBQ was used to evaluate the Veteran, the Board cannot be assured and does not find that the Veteran's symptomatology of her bilateral heel spurs was adequately addressed and evaluated in the examination.  Thus, the Board finds that remand is necessary to obtain a new VA examination using an appropriate DBQ to assess the Veteran's bilateral heel spur disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In December 2014, the Board also remanded to obtain private and VA treatment records.  The Board notes that the Veteran provided authorizations to obtain records from three private health providers.  The AMC requested the records and the private providers responded to the requests.  VA records were also obtained through March 10, 2015.  Thus, the AMC complied with the Board's remand instructions concerning the outstanding records.

However, the Veteran should again be given the opportunity to submit recent private treatment records on remand.  The RO also should associate with the Veteran's claims file any ongoing VA treatment records from March 2015 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all private medical care providers who have treated her for bilateral heel spurs.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.

2.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from March 2015 to the present.  If no such records are located, that fact should be documented in the claims file.

3.  After any outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA podiatry examination to assess the current severity of her service-connected bilateral heel spurs.  The electronic claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The Board notes that the Veteran has not been diagnosed with pes planus and a DBQ tailored to pes planus should NOT be used in connection with the examination.

The examiner should specifically describe the current severity and all manifestations associated with the Veteran's bilateral heel spurs by foot, including the effect of the Veteran's heel spurs on the Veteran's range of motion, specific joints effected, and the present or absence of bunions and/or calluses.  The examiner should attempt to quantify or distinguish differences between the right and left foot.  

The examiner should also note whether observed symptoms of the foot are attributable to the Veteran's heel spurs, plantar fasciitis, or some combination of the two, as the Veteran's heel spurs and plantar fasciitis are rated as separate disabilities with separate symptoms.
 
In this regard, the examiner should note specifically  whether an area of fullness over the dorsal lateral fifth metatarsal on the right foot, which has been shown by April 2012 magnetic resonance imaging (MRI) to be fluid, persists and, if so, whether it is attributable to the Veteran's heel spurs, plantar fasciitis, or some combination of the two.

The examiner also should note specifically whether any findings on x-ray are attributable to the Veteran's heel spurs, plantar fasciitis, or some combination of the two, particularly with respect to arthritis if present.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




